Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both a motor in FIG. 6A and a duct in FIG. 6B. It appears that reference numeral 42 in FIG. 6A should be changed to reference numeral 43. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
a.	para. [00058]: the term “The front section” should be rewritten as 
--The front section 131--.
b.	para. [00059]: the term “the front unit 414” should be rewritten as 
--the front unit 141--.
c.	para. [00059]: the term “The units 141, 163, 185” should be rewritten as --The units 141, 
163, 185--.
d.	para. [00059]: the terms “unit 141, 163, 185” should be rewritten as --unit 141, 163, 
185--.
	e. 	para. [00059]: the term “The units 141, 163, 164, 185” should be rewritten as --The units 141, 163, 164, 195--.
Appropriate correction is required.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Ratcliffe on 06/24/2022.
Claims 1-9 of the claims filed on 07/17/2020 has been amended as follows:
1.	A multi-motor propulsion engine for an aircraft, comprising: 
a.     	an enclosure having a longitudinal axis oriented in a direction of travel of the [[an] aircraft, the enclosure including a front nose section having an aerodynamic nose, a rear duct section having a reduced rear body duct section, a left side wall, and a right side wall; 
b. 	a plurality of ducts arranged along the longitudinal axis of the enclosure, wherein each of the ducts is aligned in the enclosure with a central axis at a forward angle relative to the longitudinal axis of the enclosure; [[and]] 
c. 	wherein the plurality of ducts has a front duct with a front duct front wall and a front duct rear wall, wherein the front duct front wall is shorter than the front duct rear wall, and a front duct front wall top portion of the front duct front wall is located vertically lower than a front duct rear wall top portion of the front duct rear wall; and
[[c]] d. 	a plurality of fans with each fan fixed in one of the plurality of ducts, wherein each fan of the plurality of fans are configured to generate airflow along the respective central axis of each duct from a [[the]] top intake [[end]] of [[the]] each duct to a [[the]] bottom exhaust [[end]] of each duct to provide lift and thrust to the aircraft.

2.	The multi-motor propulsion engine for an aircraft as in claim 1, wherein the reduced rear body duct section has a rear duct rear wall and a rear duct front wall and the rear duct rear wall is shorter than the rear duct front wall and a rear duct rear wall bottom portion of the rear duct rear wall is located vertically higher than a rear duct front wall bottom portion of the rear duct front wall.

3.	CANCELLED

4.	The multi-motor propulsion engine for an aircraft as in claim [[3]]1, wherein the 

5.	The multi-motor propulsion engine for an aircraft as in claim 1, wherein each fan is fixed in [[the]] each duct at an angle in a range of 20o-70o from the longitudinal axis of the enclosure.

6.	A multi-motor propulsion engine for an aircraft, comprising: 
a. 	an enclosure having a longitudinal axis oriented in a direction of travel of the [[an]] aircraft, the enclosure including nose, a rear duct section having a reduced rear body duct section, a left side wall, and a right side wall; 
b.	a plurality of ducts arranged along the longitudinal axis of the enclosure, wherein each of the ducts is aligned in the enclosure with a central axis at a forward angle relative to the longitudinal axis of the enclosure; 
c. 	a plurality of fans with each fan fixed in one of the plurality of ducts, wherein the plurality of fans are configured to generate airflow along the respective central axis of each duct from a [[the]] top intake [[end]] of [[the]] each duct to a [[the]] bottom exhaust [[end]] of each duct to provide lift and thrust to the aircraft; 
d. 	wherein the reduced rear body duct section has a rear duct rear wall and a rear duct front wall and the rear duct rear wall is shorter31Ref No: SPY-U001 than the rear duct front wall and a rear duct rear wall bottom portion of the rear duct rear wall is located vertically higher than a rear duct front wall bottom portion of the rear duct front wall; 
e.	wherein the front duct has a front duct front wall and a front duct rear wall wherein the front duct front wall is shorter than the front duct rear wall and a front duct front wall top portion of the front duct front wall is located vertically lower than a front duct rear wall top portion of the front duct rear wall; and
f.	wherein the 

7.	The multi-motor propulsion engine for an aircraft as in claim 6, wherein each fan is fixed in [[the]] each duct at an angle in a range of 20o-70o from the longitudinal axis of the enclosure.
8.	An aircraft comprising: 
a. 	a fuselage having a first longitudinal axis along a direction of travel of the aircraft, the fuselage having a left side and a right side and a left wing on the left side and a right wing on the right side; 
b.	a first multi-motor propulsion engine and a second multi-motor propulsion engine of the aircraft and the second multi-motor propulsion engine attached to the right side of the aircraft; 
c. 	the first multi-motor propulsion engine- and the second multi-motor propulsion engine each having an enclosure having a second longitudinal axis oriented in a direction of travel of the [[an]] aircraft, each [[the]] enclosure including duct section having a reduced rear body duct section, a left side wall, and a right side wall; 
d.	a plurality of ducts arranged along the second longitudinal axis of each [[the]] enclosure, wherein each of the ducts is aligned in the enclosure with a central axis at a forward angle relative to the second longitudinal axis; [[and]] 
e. 	a fan disposed in each of the plurality of ducts, wherein each fan is configured to generate airflow along the respective central axis of each duct from a [[the]] top intake [[end]] of [[the]] each duct to a [[the]] bottom exhaust [[end]] of each duct to provide lift and thrust to the aircraft; and
f.	wherein each enclosure includes a front duct having a front duct wall and a front duct rear wall wherein the front duct front wall is shorter than the front duct rear wall and a front duct front wall top portion of the front duct front wall is located vertically lower than a front duct rear wall top portion of the front duct rear wall.

9.	CANCELLED

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including wherein the plurality of ducts has a front duct with a front duct front wall and a front duct rear wall, wherein the front duct front wall is shorter than the front duct rear wall, and a front duct front wall top portion of the front duct front wall is located vertically lower than a front duct rear wall top portion of the front duct rear wall; and wherein the reduced rear body duct section has a rear duct rear wall and a rear duct front wall and the rear duct rear wall is shorter31Ref No: SPY-U001 than the rear duct front wall and a rear duct rear wall bottom portion of the rear duct rear wall is located vertically higher than a rear duct front wall bottom portion of the rear duct front wall.
By contrast, Lewis et al. (US 3220669 A) and Morgan (US 6843447 B2), each, disclose an aircraft comprising: a fuselage having a first longitudinal axis along a direction of travel of the aircraft, the fuselage having a left side and a right side and a left wing on the left side and a right wing on the right side; a first multi-motor propulsion engine and a second multi-motor propulsion engine operably attached to the aircraft with the first multi-motor propulsion engine attached to the left side of the aircraft and the second multi-motor propulsion engine attached to the right side of the aircraft; 
the first multi-motor propulsion engine- and the second multi-motor propulsion engine each having an enclosure having a second longitudinal axis oriented in a direction of travel of the aircraft, each enclosure including 32Ref No: SPY-U001an aerodynamic nose, a rear duct section having a reduced rear body duct section, a left side wall, and a right side wall; a plurality of ducts arranged along the second longitudinal axis of each enclosure, wherein each of the ducts is aligned in the enclosure with a central axis at a forward angle relative to the second longitudinal axis; a fan disposed in each of the plurality of ducts, wherein each fan is configured to generate airflow along the respective central axis of each duct from a top intake of each duct to a bottom exhaust of each duct to provide lift and thrust to the aircraft.
However, Lewis et al. and Morgan, each, fail to mention wherein the plurality of ducts has a front duct with a front duct front wall and a front duct rear wall, wherein the front duct front wall is shorter than the front duct rear wall, and a front duct front wall top portion of the front duct front wall is located vertically lower than a front duct rear wall top portion of the front duct rear wall; and wherein the reduced rear body duct section has a rear duct rear wall and a rear duct front wall and the rear duct rear wall is shorter31Ref No: SPY-U001 than the rear duct front wall and a rear duct rear wall bottom portion of the rear duct rear wall is located vertically higher than a rear duct front wall bottom portion of the rear duct front wall. Therefore, it would have not been obvious to incorporate prior art which disclose VTOL aircrafts having enclosures housing ducted fans, in particular fans angled relative to respective central axes as well as the longitudinal axis of each enclosure in the manner as described above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Lewis et al. (US 3220669 A) and Morgan (US 6843447 B2) disclose multi-rotor propulsion engines of aircrafts comprising an enclosure housing a plurality of ducts and fans, the ducts aligned in the enclosure with a central axis at a forward angle relative to a longitudinal axis of the enclosure. 
Jeffrey (US 3330502 A) and Jeffrey (US 3373566 A) disclose multi-motor propulsion engines of aircrafts comprising an enclosure housing a plurality of ducts and engines, the ducts aligned in the enclosure with a central axis at a forward angle relative to a longitudinal axis of the enclosure.

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647